SOMMER & SCHNEIDER LLP 21 ALFRED ROAD W MERRICK, NEW YORK 11566 Herbert H. Sommer Telephone (516) 729-9495 Joel C. Schneider January 31, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn: Lyn Shenk Branch Chief Re: AvWorks Aviation Corp. Form 8-K Filed January 21, 2014 File No.000-51159 Ladies and Gentlemen: We write this letter on behalf of AvWorks Aviation Corp. (the “Company”) in response to your Letter of Comment dated January 24, 2014, relating to the Company’s above referenced filing. In response to your Letter of Comment, we have amended and filed the Company’s Form 8-K/A on January 31, 2014. The numbered paragraphs in this letter relate to the numbered paragraphs in your Letter of Comment. Form 8-K Filed January 21, 2014 1. We have amended paragraph (a) of the Form 8-K to delete the following language; “the Registrant was not one of the clients for which Harris was sanctioned” In addition pursuant to the Letter of Comment, we are providing herewith a letter from the Company acknowledging that: ● The Company is responsible for the adequacy and accuracy of the disclosure in the filing; Securities and Exchange Commission January 31, 2014 Page 2 ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust that the foregoing appropriately addresses the issues raised by your Letter of Comments dated January 24, 2014. If you have any additional comments, please address to them to me on behalf of the Company. Very truly yours, By: /s/ Joel C. Schneider Joel C. Schneider AVWORKS AVIATION CORP. 3, SUITE 415 DAVIE, FLORIDA 33314 January 31, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn: Lyn Shenk Branch Chief Re: AvWorks Aviation Corp. Form 8-K Filed January 21, 2014 File No.000-51159 Ladies and Gentlemen: As the Chief Executive Officer of AvWorks Aviation Corp. I hereby acknowledge that: ● The Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, AvWorks Aviation Corp. By: /s/ Dror Svorai Dror Svorai, CEO
